Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 14, 2017

                                      No. 04-17-00536-CV

                         IN THE INTEREST OF E.E.L., A CHILD,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-PA-02394
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
       This is an appeal from an order terminating appellant’s parental rights. Appellee has filed
a motion for extension of time to file its brief. The motion is GRANTED, and appellee’s brief is
due December 4, 2017. NO FURTHER EXTENSIONS WILL BE GRANTED.




                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2017.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court